By the Court.

The only question before us in this case, is whether the plaintiff had a right to abandon, at the time when his offer was made and refused. The plaintiff’s counsel has argued that the right of abandonment was enlarged by the memorandum .at the foot of the policy. But we are satisfied that the right is thereby restrained. The assured is not to abandon for the cause of detention until ninety days after the capture; nor at the expiration of that period, unless the facts then existing give him a right to abandon. We are therefore all of opinion that the plaintiff had not a right to abandon, when he made the offer to the defendants; and that the verdict must be set aside, and the plaintiff become nonsuit.
Plaintiff nonsuit.†

 See 4 Cranch’s Rep. 29, 202.—3 Binney’s Rep. 287. —10 East, 329.